Filed 5/19/16 P. v. Roberts CA2/7

                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                         SECOND APPELLATE DISTRICT
                                                       DIVISION SEVEN


THE PEOPLE,                                                                   B266152


          Plaintiff and Respondent,                                           (Los Angeles County
          v.                                                                  Super. Ct. No. BA389938)


WILLIAM SCOTT ROBERTS,


          Defendant and Appellant.




                     APPEAL from an order of the Superior Court of Los Angeles County,
Stan Blumenfeld, Judge. Dismissed.

                     Pamela J. Voich, under appointment by the Court of Appeal, for Defendant
and Appellant.

                     No appearance for Plaintiff and Respondent.



                                                 ______________________
       William Scott Roberts purports to appeal from postjudgment orders directing that
the superior court clerk resend him notice of an earlier superior court order and denying
his petition for writ of habeas corpus. Because these orders are not appealable, we
dismiss the appeal.
                               PROCEDURAL BACKGROUND


       In March 2012 a jury convicted Roberts of one count of dissuading a witness from
reporting a crime (Pen. Code,1 § 136.1, subd. (b)(1)) and eight counts of dissuading a
witness from testifying at trial (§ 136.1, subd. (a)(1)). The trial court found Roberts had
three prior serious or violent felony convictions within the meaning of the three strikes
law (§§ 667, subds. (b)-(i); 1170.12) and had served five separate prison terms for
felonies (§ 667.5, subd. (b)). After dismissing two of the prior strike convictions
(see § 1385, People v. Superior Court (Romero) (1996) 13 Cal. 4th 497), the court
sentenced Roberts to an aggregate state prison term of 13 years.
       In April 2015 Roberts filed in the superior court a document that consisted of a
petition for “Judicial Notice [of an] Illegal Sentence 136.1” and a petition for
“Intervention Correctional Case Records,” which was drafted on a form for a petition for
writ of habeas corpus. On May 1, 2015 the trial court construed the filing as a petition
for writ of habeas corpus and, in a written decision, summarily denied it. The court
directed the clerk to give notice.
       On July 21, 2015 the court received from Roberts a document entitled “Motion for
Judgment” dated July 2, 2015, in which he sought a ruling on his prior petitions. The
court directed the clerk to serve Roberts with another copy of the May 1, 2015 order
denying the petitions. On August 7, 2015 Roberts filed a notice of appeal from the July
21, 2015 order and what appears to be the May 1, 2015 order.




1
       Statutory references are to the Penal Code.

                                              2
                                      DISCUSSION


       We appointed counsel to represent Roberts on appeal. After examination of the
record, counsel filed an opening brief raising no issues. On January 14, 2016 we advised
Roberts he had 30 days to submit any contentions or issues he wanted us to consider. We
have not received a response. Attached to Roberts’s notice of appeal, however, was a
document entitled “Appellant’s Opening Brief” that raised several issues.
       To the extent Roberts is attempting to appeal from the order directing that the
superior court clerk resend him a prior order, he is appealing from a non-appealable
order. (See § 1237, subd. (b) [a defendant may appeal any order after judgment affecting
his or her substantial rights]; Teal v. Superior Court (2014) 60 Cal. 4th 595, 600 [“a
postjudgment order ‘affecting the substantial rights of the party’ [under § 1237, subd. (b)]
does not turn on whether that party’s claim is meritorious, but instead on the nature of the
claim and the court’s ruling thereto”].) Although “[o]ur cases do not provide a
comprehensive interpretation of the term ‘substantial rights’ as used in section 1237,
subdivision (b)” (People v. Loper (2015) 60 Cal. 4th 1155, 1161, fn. 3), an order directing
mailing of a prior order does not qualify as such an order. To the extent Roberts is
attempting to appeal from the order denying his petition for writ of habeas corpus, he is
also appealing from a non-appealable order. (See In re Clark (1993) 5 Cal. 4th 750, 767,
fn. 7 [“no appeal lies from the denial of a petition for writ of habeas corpus”]; Jackson v.
Superior Court (2010) 189 Cal. App. 4th 1051, 1064 [“[n]o appeal lies from an order
denying a petition for writ of habeas corpus”].)




                                             3
                                DISPOSITION


     The appeal is dismissed.




             SEGAL, J.


We concur:




             PERLUSS, P. J.




             ZELON, J.




                                     4